department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date date cc pa cbs br1 gl-123729-01 uli memorandum for area_counsel sb_se area st paul attn john schmittdiel from alan c levine chief branch collection bankruptcy and summonses subject opin re custodia legis issue failure to honor levy by telephone on date and via e-mail dated date you requested our advice as to whether the service has an interest either by a levy served under sec_6332 of the internal_revenue_code or by virtue of its lien under sec_6321 of the code or an interest worth asserting in money in a bank account deposited by the clerk of the state court pursuant to a state court action additionally you inquired as to how if the service an interest it should go about asserting its interest particularly before the state court arrives at a decision and the money disappears issue whether the service has an interest pursuant to its tax_lien or by levy in money in a bank account deposited by the clerk of a state court pursuant to a state court action if the service does have an interest how should it assert its interest conclusion by virtue of its tax_liens the service has an interest in the money deposited with the state court which was subsequently deposited with a bank this interest has priority over any interest of and facts in late and early the the health department began investigating allegations of improper disposal of asbestos- gl-123729-01 containing material on properties owned by either the corporation or the health department subsequently issued an environmental cleanup order eco and it appears that then retained the corporation as its environmental consultant and to conduct asbestos abatement and cleanup of the properties cited in the eco submitted a plan of action for removal of the asbestos on and then subcontracted with the company to perform some of the asbestos abatement work on date requested an extension to comply with the order noting that compliance had been delayed due to insufficient payments to on the health department issued notices of violation against on the irs made an assessment against for unpaid form_941 taxes for the quarter of in the amount of dollar_figure on the filed a complaint against hereinafter defendants in state court the complaint alleged numerous violations of statutes pertaining to inspection removal transportation and disposal of asbestos from properties the defendants owned and t the imposition of civil penalties on that same date the parties filed a consent agreement with the court this agreement stipulated that the defendants had violated numerous provisions of the code relating to hazardous waste management and asbestos removal in settlement of these violations the consent agreement provided for the levying of a civil penalty against the defendants in the amount of dollar_figure additionally section of the consent agreement provided as follows shall satisfy any monetary obligations owing to the environmental remediation contractor who performed the asbestos cleanup on the identified buildings in within two gl-123729-01 years of the date of entry of judgment herein the contractors shall retain the right to seek compensation from defendant prior to the two year period section further provided that if were current on their installment payments of the dollar_figure the health department would not execute on its judgment additionally the health department agreed to provide partial releases of any real_estate or other_property encumbered by the judgment as long as the net_proceeds from such sale after payment of closing costs and superior lienholders were distributed in fulfillment of obligations encumbered by the consent agreement the consent agreement provided that the defendants agreed to the entry of judgment in accordance with its terms and an order for judgment was signed that day on judgment was entered in the state action which ordered that the defendants be levied a dollar_figure civil penalty subject_to the terms and conditions delineated in the order for judgment the judgment set forth the payment terms of the dollar_figure penalty ie dollar_figure to be paid over years dollar_figure to be suspended under certain conditions the judgment also included the exact language from sections and of the consent agreement subsequently in the irs made assessments against for unpaid form_941 tax_liabilities for the quarter of and the quarters of respectively totaling approximately dollar_figure additionally on a notice_of_federal_tax_lien was filed against in and with the for the corporation’s unpaid form_941 tax_liabilities on hereinafter plaintiffs filed a complaint in state court against the health department and in their complaint the plaintiffs allege that they retained to conduct the asbestos removal and cleanup required by the eco and thereafter subcontracted with to perform some of the asbestos removal work plaintiffs contend that issued two bills to for its services one dated in the amount of dollar_figure and one dated in the amount of dollar_figure plaintiffs further allege that they made payments totaling dollar_figure in and to but that charges exceeded the work set forth in plan of action as well as the usual and customary rates charged for said services plaintiffs cited to the judgment which provided for payment to and and noted that it had negotiated a settlement with and had attempted to settle with but had been unable to do so accordingly the plaintiffs requested a determination of their rights and obligation with respect to and the gl-123729-01 proper amount of compensation if any to which was entitled for the work performed on that same date the plaintiffs filed an ex_parte motion to deposit dollar_figure with the clerk of the court and requested that the clerk of the court deposit the funds in an interest bearing account the source of these funds is not known the plaintiffs’ motion was granted however and the money was subsequently deposited with the on the health department filed an answer to the complaint alleging that the plaintiffs’ action was barred by estoppel and laches because it had years to resolve the payment issue it also argued that the court should decide whether the plaintiffs had complied in good_faith with the judgment also filed an answer on alleging that plaintiffs’ action was barred by the affirmative defenses of accord and satisfaction laches estoppel release waiver and fraud further alleged that the complaint was barred by res_judicata and collateral_estoppel because pursuant to the previous judgment the plaintiffs were required to satisfy any monetary obligation owing to within two years of the date of entry of the judgment on the service served a levy on for form_941 tax_liabilities as had previous accounts at the bank in response to the levy the bank identified accounts in s name one of which was a in the amount of dollar_figure issued as follows signers by court order only the bank refused to honor the levy stating that withdrawals were only permitted pursuant to a court order on filed a motion for summary_judgment in the state court action arguing res_judicata a hearing on the motion was scheduled for law analysis sec_6321 of the internal_revenue_code provides that a lien arises in favor of the united_states upon all property and rights to property real or personal belonging to any person who refuses to pay his taxes sec_6321 the lien arises upon gl-123729-01 assessment sec_6322 and attaches to all after-acquired property of the taxpayer 326_us_265 upon assessment of the form_941 tax_liabilities the irs had a lien on all property of this lien attached to the money when acquired it and continued even though the money was subsequently deposited with the state court which then deposited it with the bank under sec_6323 of the code the lien imposed by sec_6321 is not valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor until the service has filed a notice of its lien sec_6323 defines a mechanic’s_lienor as any person who under local law has a lien on real_property or on the proceeds of a contract relating to real_property for services labor or materials furnished in connection with the construction or improvement of such property mechanic's lien statute further provides any person who improves real_estate by the contribution of labor skill or materials whether under contract with the owner of such real_estate or under contract with any agent trustee contractor or subcontractor of the owner has a lien upon the improvement and upon the land on which it is situated or to which it may be removed for the price or value of such contribution this lien attaches as against an encumbrancer without notice upon the actual and visible beginning of the improvement removed hazardous materials from properties owned by the plaintiffs one could argue that made improvements on said properties however the statute indicates that would have a lien on the property it improved not money in this case the source of which is unknown the parties in the original state action did not include nor did a representative from sign the consent agreement which was subsequently incorporated into the judgment instead there is only a judgment which requires the plaintiffs to satisfy any monetary obligations owing to gl-123729-01 the issue then arises as to whether the service can obtain the funds given the doctrine_of custodia legis ie a court’s power to assume complete control_over assets in its possession we assume the collection_due_process requirements under sec_6330 have been met
